Case: 21-20028     Document: 00515940255         Page: 1     Date Filed: 07/15/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-20028
                                                                           July 15, 2021
                                                                          Lyle W. Cayce
   Luis E. Class,                                                              Clerk


                                                           Plaintiff—Appellant,

                                       versus

   TDCJ Director Lorie Davis; Kimberly Klock; Kelly L.
   Strong; Christopher S. Lacox; Lisa M. Nichols; Candy
   L. Montgomery; Cesar Trevino; Isaac J. Clark,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-3440


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Luis E. Class, Texas prisoner # 2303801, has filed a notice of appeal
   from the district court’s Order of Partial Dismissal in which it dismissed
   Class’s claims against some, but not all, of the defendants named in his



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20028      Document: 00515940255           Page: 2    Date Filed: 07/15/2021




                                     No. 21-20028


   complaint. Class also appeals from the order denying his motion seeking
   reconsideration of the Order of Partial Dismissal. Class moves for leave to
   proceed in forma pauperis (IFP) in his appeal.
          As a threshold matter, we must consider whether we have jurisdiction
   to consider Class’s appeal. See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.
   1987). Our jurisdiction is limited to appeals from final decisions under 28
   U.S.C. § 1291, certain interlocutory decisions under 28 U.S.C. § 1292, partial
   judgments certified as final under Federal Rule of Civil Procedure 54(b) and
   § 1292(b), and certain decisions under the collateral order doctrine. See
   Martin v. Halliburton, 618 F.3d 476, 481-82 (5th Cir. 2010); United States
   v. Powell, 468 F.3d 862, 863 (5th Cir. 2006).
          Because the district court’s orders did not resolve all of Class’s
   claims, it has not issued a final judgment for purposes of § 1291. See Martin,
   618 F.3d at 481. The district court’s orders do not evince an unmistakable
   intent to enter a final, appealable judgment under Rule 54(b). See Fed.
   R. Civ. P. 54(b); Briargrove Shopping Ctr. Joint Venture v. Pilgrim Enters.,
   Inc., 170 F.3d 536, 538-41 (5th Cir. 1999). Additionally, the orders at issue do
   not fit within any of the categories of appealable interlocutory orders listed in
   § 1292(a), nor did the district court certify that the orders were appealable
   under § 1292(b). Finally, the district court’s orders did not resolve issues
   separate from the merits that would be unreviewable on appeal from a final
   judgment under the collateral order doctrine. See Martin, 618 F.3d at 481-83
   & nn.10-11.
          In view of the foregoing, we lack jurisdiction over Class’s appeal. See
   Martin, 618 F.3d at 481-82; Powell, 468 F.3d at 863. Accordingly, the appeal
   is DISMISSED for lack of jurisdiction, and the IFP motion is DENIED.




                                           2